--------------------------------------------------------------------------------

Exhibit 10.4

Shareholders’ Voting Rights Proxy Agreement

 

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT

AMONG

Yixiang Zhang, Ning Liu, Xingwang Pu, Wenhui Shao, Bing Fang

Chengdu BOAN Investment Management Co., Ltd

And

Sichuan SHESAYS Cosmetology Hospital Co., Ltd

April 27, 2010

 

1

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT

This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered
into as of April 27, 2010 by and among the following Parties:

(1) Yixiang Zhang, P.R.C;

(2) Ning Liu, P.R.C;

(3) Xingwang Pu, P.R.C;

(4) Wenhui Shao, P.R.C;

(5) Bing Fang, P.R.C;

(6) Chengdu BOAN Investment Management Co., Ltd(“BOAN”), a company of limited
liabilities incorporated under the laws of P. R. China, with its legal address
at New No.83, Xinnan Road, Chengdu, Sichuan Province, P.R.C;

(7) Sichuan SHESAYS Cosmetology Hospital Co., Ltd (“SHESAYS”), a company of
limited liabilities incorporated under the laws of P. R. China, with its legal
address at New No.83, Xinnan Road, Wuhou District, Chengdu, Sichuan Province,
P.R.C; and

(8) Subsidiaries, if any, from time to time of SHESAYS("SHESAYS SUBSIDIARIES”)

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. Yixiang Zhang, Ning Liu , Xingwang Pu, Wenhui Shao
and Bing Fang shall hereinafter be individually referred to as a “PERSONAL
SHAREHOLDER” and collectively, “PERSONAL SHAREHOLDERS”, Personal Shareholders
and SHESAYS shall hereinafter be individually referred to as a “SHAREHOLDER” and
collectively, “SHAREHOLDERS”.)

2

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

WHEREAS:

(1) As of the date of this Agreement, Yixiang Zhang, Ning Liu , Xingwang Pu,
Wenhui Shao and Bing Fang are the registered shareholders of SHESAYS, legally
holding all equity interests of SHESAYS, of which Yixiang Zhang holding 45%
interest, Ning Liu holding 15%, Xingwang Pu holding 15%, Wenhui Shao holding 15%
and Bing Fang holding 10%.

(2) As SHESAYS is preparing to establish the cosmetology hospitals in various
locations in China, SHESAYS shall hold all or part of equity interests of
SHESAYS SUBSIDIARIES.

(3) The Shareholders intend to severally entrust the individual designated by
BOAN with the exercises of their voting rights in Target Company (as defined
below) while BOAN is willing to designate such an individual.

The Parties hereby have reached the following agreement upon friendly
consultations:

ARTICLE 1 VOTING RIGHTS ENTRUSTMENT

1.1 Under this Agreement, “TARGET COMPANY” shall mean, to Yixiang Zhang, Ning
Liu , Xingwang Pu, Wenhui Shao and Bing Fang, SHESAYS; and to SHESAYS, SHESAYS
SUBSIDIARIES.

1.2 The Shareholders hereby irrevocably undertake to respectively sign the
Entrustment Letter after execution of the Agreement to respectively entrust the
personnel (“TRUSTEES”) then designated by BOAN to exercise the following rights
enjoyed by them as shareholders of Target Company in accordance with the then
effective articles of association of Target Company (collectively, the
“ENTRUSTED RIGHTS”):

3

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

(1) Proposing to convene and attending shareholders’ meetings of Target Company
as proxy of the Shareholders according to the articles of association of Target
Company;

(2) Exercising voting rights as proxy of the Shareholders, on issues discussed
and resolved by the shareholders’ meeting of Target Company, including but not
limited to the appointment and election for the directors, general manager and
other senior management personnel of Target Company.

The above authorization and entrustment is granted subject to the status of
trustees as PRC citizens and the approval by BOAN. Upon and only upon written
notice of dismissing and replacing Trustee(s) given by BOAN to the Shareholders,
the Shareholders shall promptly entrust another PRC citizen then designated by
BOAN to exercise the above Entrusted Rights, and once new entrustment is made,
the original entrustment shall be replaced; the Shareholders shall not cancel
the authorization and entrustment of the Trustee(s) otherwise.

1.3 The Trustees shall perform the entrusted obligation within the scope of
entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees’ exercise of the foregoing Entrusted Rights.

1.4 The Shareholders hereby acknowledge that the Trustees are not required to
seek advice from the Shareholders prior to their respective exercise of the
foregoing Entrusted Rights. However, the Trustees shall inform the Shareholders
in a timely manner of any resolution or proposal on convening interim
shareholders’ meeting after such resolution or proposal is made.

ARTICLE 2 RIGHT TO INFORMATION

2.1 For the purpose of exercising the Entrusted Rights under this Agreement, the
Trustees are entitled to know the information with regard to Target Company’s
operation, business, clients, finance, staff, etc., and shall have access to
relevant materials of Target Company. Target Company shall adequately cooperate
with the Trustees in this regard.

4

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS

3.1 The Shareholders will provide adequate assistance to the exercise of the
Entrusted Rights by the Trustees, including execution of the resolutions of the
shareholders’ meeting of Target Company or other pertinent legal documents made
by the Trustee when necessary (e.g., when it is necessary for examination and
approval of or registration or filing with governmental departments).

3.2 If at any time during the term of this Agreement, the entrustment or
exercise of the Entrusted Rights under this Agreement is unenforceable for any
reason except for default of any Shareholder or Target Company, the Parties
shall immediately seek a most similar substitute for the unenforceable provision
and, if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.

ARTICLE 4 EXEMPTION AND COMPENSATION

4.1 The Parties acknowledge that BOAN shall not be requested to be liable for or
compensate (monetary or otherwise) other Parties or any third party due to
exercise of Entrusted Rights by the Trustees designated by BOAN under this
Agreement.

4.2 Target Company and the Shareholders agree to compensate BOAN for and hold it
harmless against all losses incurred or likely to be incurred by it due to
exercise of the Entrusted Rights by the Trustees designated by BOAN, including
without limitation any loss resulting from any litigation, demand arbitration or
claim initiated or raised by any third party against it or from administrative
investigation or penalty of governmental authorities.

However, the Shareholders and Target Company will not compensate for losses
incurred due to willful misconduct or gross negligence of BOAN.

5

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

5.1 Each of the Personal Shareholders hereby severally and jointly represents
and warrants that:

5.1.1 Each of the Personal Shareholders is a PRC citizen with full capacity and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement, and may act independently as a subject of actions.

5.1.2 Each of the Personal Shareholders has full right and authorization to
execute and deliver this Agreement and other documents that are related to the
transaction referred to herein and to be executed by them. They have full right
and authorization with respect to consummate the transaction referred to herein.

5.1.3 This Agreement shall be executed and delivered by the Personal
Shareholders lawfully and properly. This Agreement, upon execution, constitutes
the legal and binding obligations on them and is enforceable on them in
accordance with its terms and conditions hereof.

5.1.4 The Personal Shareholders are registered and legal shareholders of Target
Company as of the effective date of this Agreement, and except the rights
created by this Agreement, the Call Option Agreement entered into by BOAN,
Target Companies and Personal Shareholders on April 27, 2010 (the “CALL OPTION
AGREEMENT”), as well as the Equity Pledge Agreement entered into by BOAN, Target
Company and Personal Shareholders on April 27, 2010, (the “EQUITY PLEDGE
AGREEMENT”), there exists no third party right on the Entrusted Rights. Pursuant
to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights in accordance with the then effective articles of association
of Target Company.

5.1.5 Considering the fact that according to Equity Pledge Agreement,
considering the fact that Personal Shareholders will set aside all the equity
interest held thereby in relevant Target Company as security to secure the
performance by them of their obligations under the Call Option Agreement,
Personal Shareholders undertake to make full and due performance of the
obligations under the Call Option Agreement during the valid term of this
Agreement, and they will not be in conflict with any stipulation under the Call
Option Agreement, which are likely to have impact on the exercise of the
Entrusted Rights by the Trustees under this Agreement.

6

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

5.1.6 Considering the facts that the Target Company entered into the Exclusive
Agreement (the “SERVICE AGREEMENT”) on April 27, 2010 with BOAN, the Call Option
Agreement, and that the Shareholders of Target Company will set aside all equity
interests held thereby in the Target Company as security to secure the
performance of the contractual obligations under the above two agreements by the
Target Company, the Personal Shareholders undertake to, during the valid term of
this Agreement, procure the full and due performance of the Target Company of
any and all its obligations under the Service Agreement and the Call Option
Agreement, and warrant that no adverse impact on the exercise of the Entrusted
Rights hereunder by the Trustees will be incurred due to the breach of the
Service Agreement, Call Option Agreement by the Target Company.

5.2 BOAN (excluding the person designated by it) hereby represents and warrants
that:

5.2.1 it is a company with limited liability properly registered and legally
existing under PRC laws, with an independent corporate legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and

5.2.2 it has the full corporate power and authority to execute and deliver this
Agreement and all other documents to be entered into by it in relation to the
transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

5.3 Target Company other than SHESAYS hereby in respect of themselves
respectively represents and warrants that:

7

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

5.3.1 it is a company with limited liability properly registered and legally
existing under PRC laws, with an independent legal person status, and with full
and independent legal status and legal capacity to execute, deliver and perform
this Agreement and may act independently as a subject of actions; and

5.3.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

5.3.3 the Shareholders are registered shareholders as of the effective date of
this Agreement or any Acknowledge Letter in the form as provided in Appendix III
to this Agreement , legally holding the equity interest in it as registered from
time to time. Except rights created by this Agreement, the Equity Pledge
Agreement and the Call Option Agreement, there exists no third party right on
the Entrusted Rights. Pursuant to this Agreement, the Trustees may fully and
sufficiently exercise the Entrusted Rights in accordance with the then effective
articles of association of Target Company.

5.3.4 Considering the fact that the Shareholders of Target Company will set
aside all the equity interests held thereby in the Target Company as security to
secure the performance of the contractual obligations by the Target Company
under the Service Agreement and the Call Option Agreement, the Target Company
undertakes to, during the valid term of this Agreement, make full and due
performance of any and all obligations under the Service Agreement and the Call
Option Agreement, and warrant that no adverse impact on the exercise of the
Entrusted Rights hereunder by the Trustees will be incurred due to the breach of
the Service Agreement and the Call Option Agreement by Target Company.

5.4 SHESAYS hereby in respect of itself represents and warrants that:

5.4.1 it is a company with limited liability properly registered and legally
existing under the PRC laws, with an independent legal person status, and with
full and independent legal status and legal capacity to execute, deliver and
perform this Agreement and may act independently as a subject of actions; and

8

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

5.4.2 it has the full corporate power and authority to execute and deliver this
Agreement and all other documents to be entered into by it in relation to the
transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

5.4.3 As of the effective date of this Agreement, Yixiang Zhang, Ning Liu ,
Xingwang Pu, Wenhui Shao and Bing Fang are the registered shareholders, legally
holding the equity interests in SHESAYS. Except rights created by this
Agreement, the Equity Pledge Agreement and the Call Option Agreement, in respect
of SHESAYS, there exists no third party right on the Entrusted Rights. Pursuant
to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights according to the then effective articles of association of
SHESAYS.

5.4.4 As of the effective date of this Agreement and in respect of the Target
Company in which it holds equity interest, it is registered shareholder. Except
rights created by this Agreement, the Call Option Agreement and the Equity
Pledge Agreement, there exists no third party right on the Entrusted Rights.
Pursuant to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights according to the then effective articles of association of the
Target Company.

5.4.5 Considering the fact that according to the Equity Pledge Agreement, it
shall set aside all equity interest held thereby in relevant Target Company as
security to secure the performance of its obligations under the Call Option
Agreement, SHESAYS undertakes to make full and due performance of the Call
Option Agreement during the valid term of this Agreement and that it will not be
in conflict with any term under the Call Option Agreement, which may have impact
on the exercise of the Entrusted Rights by the Trustees under this Agreement.

5.4.6 Considering the fact that according to the Equity Pledge Agreement, that
Shareholders of the Target Company will set aside all equity interests held
thereby in the Target Company as security to secure the performance of the
contractual obligations by the Target Company under the Service Agreement and
the Call Option Agreement, SHESAYS undertakes to, during the valid term of this
Agreement, procure the full and due performance of any and all obligations under
the Service Agreement and the Call Option Agreement by the Target Company in
which it holds equity interest, and warrants that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to breaching the Service Agreement or the Call Option Agreement by the Target
Company.

9

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

ARTICLE 6 TERM OF AGREEMENT

6.1 This Agreement takes effect from the date of due execution of all the
Parties hereto, with the valid term of twenty (20) years, unless terminated in
advance by written agreement of all the Parties or according to Article 8.1 of
this Agreement. This Agreement shall automatically renew for another one (1)
year when the term (whether original or extended, if applicable) of this
Agreement is due, unless BOAN gives a thirty-day notice in writing to the other
Parties of the cancellation of such renewal.

6.2 In case that a Shareholder transfers all of the equity interests held by it
in the Target Company with prior consent of BOAN, such Shareholder shall no
longer be a Party to this Agreement whilst the obligations and commitments of
the other Parties under this Agreement shall not be adversely affected thereby.

ARTICLE 7 NOTICE

7.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

7.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when (i) it is transmitted if transmitted by facsimile or telex,
or (ii) it is delivered if delivered in person, or (iii) when five (5) days have
elapsed after posting the same if posted by mail.

10

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

ARTICLE 8 DEFAULT LIABILITY

8.1 The Parties agree and confirm that, if any of the Parties (the “DEFAULTING
PARTY”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such a breach or
failure shall constitute a default under this Agreement (a “DEFAULT”). In such
event any of the other Parties without default (a “NON-DEFAULTING PARTY”) who
incurs losses arising from such a Default shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days upon a
Non-defaulting Party notifying the Defaulting Party in writing and requiring it
to rectify the Default, then the relevant Non-defaulting Party shall be entitled
to choose at its discretion to (1) terminate this Agreement and require the
Defaulting Party to indemnify all damages, or (2) require specific performance
by the Defaulting Party of this Agreement and indemnification against all
damages.

8.2 Without limiting the generality of Article 8.1 above, any breach by any
Shareholder of the Call Option Agreement or Equity Pledge Agreement shall be
deemed as having constituted the breach by such Shareholder of this Agreement;
any breach by the Target Company of the Service Agreement or the Call Option
Agreement shall be deemed as having constituted the breach by Target Company of
this Agreement.

8.3 The Parties agree and confirm, the Shareholders or Target Company shall not
request the termination of this Agreement for whatsoever reason and under
whatsoever circumstance, except otherwise stipulated by laws or this Agreement.

8.4 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

11

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

ARTICLE 9 MISCELLANEOUS

9.1 This Agreement shall be prepared in Chinese language in seven (7) original
copies, with each involved Party holding one (1) hereof.

9.2 The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by the laws of the PRC.

9.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to China International
Economic and Trade Arbitration Commission for arbitration in accordance with the
arbitration rules of such commission, and the arbitration award shall be final
and binding on all the Parties involved.

9.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and a
Party’s exercise of any of its rights, powers and remedies shall not preclude
its exercise of other rights, powers and remedies of it.

9.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with the laws (the “PARTY’S RIGHTS”) shall
not lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party’s Rights shall not preclude such Party from exercising
such rights in any other way or exercising the remaining part of the Party’s
Rights.

9.6 The titles of the articles contained herein are for reference only, and in
no circumstances shall such titles be used for or affect the interpretation of
the provisions

9.7 Each provision contained herein shall be severable and independent from each
of other provisions. If at any time any one or more articles herein become
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions herein shall not be affected thereby.

12

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

9.8 Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.

9.9 Any amendments or supplements to this Agreement shall be made in writing and
shall take effect only when properly signed by the Parties to this Agreement.
Notwithstanding the preceding sentence, considering that the rights and
obligations of each Target Company and its Shareholders are independent and
severable from each other, in case that the amendment or supplement to this
Agreement is intended to have impact upon one of the Target Companies and its
Shareholders, such amendment or supplement requires only the approval of BOAN,
the Target Company and its Shareholder while no consent is necessary from other
Target Companies and their Shareholders (to the extent that the amendment or
supplement does not have impact upon such other Shareholders).

9.10 In respect of the Shareholder and the Target Company, they shall not assign
any of their rights and/or transfer any of their obligations hereunder to any
third parties without prior written consent from BOAN; BOAN shall have the right
to assign any of its rights and/or transfer any of its obligations hereunder to
any third parties designated by it after giving notice to the Shareholders.

9.11 This Agreement shall be binding on the legal successors of the Parties.

9.12 The rights and obligations of the Target Companies are severable and
independent, performance of this Agreement by any Shareholder and any Target
Company shall not affect the performance by other Shareholders and other Target
Companies.

13

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

9.13 Notwithstanding any provision to the contrary in this Agreement, new
companies other than the Target Companies and their shareholder(s) can be
included as one party to this Agreement by signing the Acknowledgement Letter in
the form of Appendix I to this Agreement. The new companies shall enjoy the same
rights and assume the same obligations as other Target Companies; the
shareholder(s) of the new companies shall enjoy the same rights and assume
obligations as the other Shareholders hereunder. Since the rights and
obligations of the Target Company and its Shareholder(s) under the Agreement are
severable and independent, the participation of the new target companies and
their shareholders will not affect the rights and obligations of the original
Target Company and its Shareholders, the participation of the new target
companies only requires confirmation of BOAN by signing the Acknowledgement
Letter. Each of the Target Companies hereby irrevocably and unconditionally
agrees to the participation of the new companies and their shareholders, and
further confirms that the shareholder(s) of any new target company can entrust
the Trustees to exercise the voting rights according to the terms of this
Agreement not necessarily with consent of the original Target Companies or their
relevant Shareholder(s).

[The remainder of this page is left blank]

 

14

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

IN WITNESS HEREOF, the following Parties have caused this Shareholders’ Voting
Rights Proxy Agreement to be executed as of the date and in the place first here
above mentioned.

Yixiang Zhang (Signature):

Ning Liu (Signature):

Xingwang Pu (Signature):

Wenhui Shao (Signature):

Bing Fang (Signature):

 

Chengdu BOAN Investment Management Co., Ltd (Company Chop)

Signed by:

Name:

Position: Authorized Representative

 

Sichuan SHESAYS Cosmetology Hospital Co., Ltd (Company Chop)

Signed by:

Name:

Position: Authorized Representative

15

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

APPENDIX I

ACKNOWLEDGEMENT LETTER

[•] (identity card number: ________[•]____________)/[•] limited liability
company (registered address: _____[•]_______________) ("PARTICIPATING
SHAREHOLDER") and [-] limited liability company (registered address:
_________[•]___________) ("PARTICIPATING TARGET COMPANY") hereby agree to
participate each as an independent contract party in the Shareholders' Voting
Rights Proxy Agreement dated April 27, 2010 among Chengdu BOAN Investment
Management Co., Ltd (“BOAN”) and other relevant parties ("PROXY AGREEMENT").
Participating Shareholder and Participating Target Company agree to entrust the
Trustees designated by BOAN to exercise the voting rights in the Participating
Target Company in respect of [•]% of the equity interest in the registered
capital of the Participating Target Company held by the Participating
Shareholder as of the date of the Acknowledgement Letter, on behalf of the
Participating Shareholder.

Once this Acknowledgement Letter is executed by the Participating Shareholder
and the Participating Target Company, Participating Shareholder and the
Participating Target Company shall be deemed to have made the same undertakings
and warranties with those of the Shareholders and the Target Companies under the
Proxy Agreement, agreed to respectively perform the obligations of the
Shareholders and the Target Companies stipulated in the Proxy Agreement, and
acknowledged the rights and obligations of the Parties under the Proxy
Agreement.

[EXECUTION PAGE]
[NAME OF PARTICIPATING SHAREHOLDERS]

(Company chop)

Signature by : _____[•]________


16

--------------------------------------------------------------------------------

Shareholders’ Voting Rights Proxy Agreement

Name: [•]
Position: Authorized Representative]

[NAME OF PARTICIPATING TARGET COMPANY]
(Company chop)

Signature by : _____[•]________
Name: [•]
Position: Authorized Representative

Chengdu BOAN Investment Management Co., Ltd (Company Chop)
Signed by:
Name:
Position: Authorized Representative

17

--------------------------------------------------------------------------------